Exhibit 10(aa)

Rob Walters

Employment Arrangement

Since March 24, 2008, Energy Future Holdings Corp. (the “Company”) has employed
Rob Walters as the Company’s General Counsel on an at-will basis. The Company
pays Mr. Walters $575,000 per year, and Mr. Walters is eligible to participate
in all compensation and benefits of the Company in which similar executives are
eligible to participate, which currently include the EFH Corp. Executive Annual
Incentive Plan, the EFH Corp. 2005 Omnibus Incentive Plan, the EFH Corp. Salary
Deferral Plan, the EFH Executive Financial Advisement Program, the Executive
Physical Examination Program, the EFH Corp. Executive Change in Control Policy
and the EFH Corp. 2005 Executive Severance Plan.